191 S.E.2d 241 (1972)
16 N.C. App. 188
STATE of North Carolina
v.
Joe Macelvis GOODE.
No. 7220SC606.
Court of Appeals of North Carolina.
September 20, 1972.
Atty. Gen. Robert Morgan by Asst. Atty. Gen. R. S. Weathers for the State.
S. Craig Hopkins, Albemarle, for defendant appellant.
VAUGHN, Judge.
Defendant contends that the solicitor's announcement that a nolle prosequi was being entered in other cases may have resulted in the imposition of a more severe sentence than would have otherwise been imposed.
It has long been the accepted rule in North Carolina that within the limits of the sentence authorized by law, the character and the extent of the punishment *242 imposed is within the discretion of the trial court and is subject to review only in cases of gross abuse. State v. Sudderth, 184 N. C. 753, 114 S.E. 828. It is not an abuse of discretion for the trial judge to inquire, within reason, into matters outside the evidence relating to the offense when determining what punishment should be imposed after accepting a plea of guilty. The court may inquire into, among other things, the habits, the propensities and the record of the person about to be sentenced. State v. Cooper, 238 N.C. 241, 77 S.E.2d 695; State v. Hullender, 8 N.C.App. 41, 173 S.E.2d 581.
Defendant pleaded guilty to an offense codified under G.S. § 14-54, for which punishment by a fine or by imprisonment for a period up to ten years or by both is authorized by G.S. § 14-2. The sentence he received is considerably less than that authorized by statute. The record in this case reveals no abuse of discretion. The judgment is affirmed.
Affirmed.
PARKER and GRAHAM, JJ., concur.